FILED
                                  UNITED STATES DISTRICT COURT                                  NOV 1 6 2012
                                  FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia

    Kareemah Bell-Boston,                    )
                                             )
           Plaintiff,                        )
                                             )
                   v.                        )             Civil Action No.       12 1857
                                             )
    Martin Luther King Jr. Memorial Library, )
                                             )
           Defendant.                        )
                                             )


                                       MEMORANDUM OPINION

           This matter is before the Court on the plaintiffs pro se complaint and application to

    proceed in forma pauperis. The Court will grant the plaintiffs application and dismiss the

    complaint for lack of subject matter jurisdiction.

           The subject matter jurisdiction of the federal district courts is limited and is set forth

    generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction i~ available

    only when a "federal question" is presented or the parties are of diverse citizenship and the

    amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

    plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

    plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

            The plaintiff is a District of Columbia resident "l'ooking to sue Martin Luther King, Jr.

    Memorial Library [in the District of Columbia] for Defamation of Character." Statement ofthe




N
Case at 2. Since the complaint neither presents a federal question nor provides a basis for

diversity jurisdiction, it will be dismissed. 1




DATE: October       2-/ , 2012




1
    A separate Order accompanies this Memorandum Opinion.




                                                  2